[exhibit107001.jpg]
SECURITIES PURCHASE AGREEMENT THIS SECURITIES PURCHASE AGREEMENT (“Agreement”)
is made as of the 18th day of September, 2018 by and among Cancer Genetics Inc.,
a Delaware corporation (the “Company”), and the Investors set forth on the
signature pages affixed hereto (each an “Investor” and collectively the
“Investors”). Recitals A. The Company and the Investors are executing and
delivering this Agreement in reliance upon the exemption from securities
registration afforded by the provisions of Regulation D (“Regulation D”), as
promulgated by the U.S. Securities and Exchange Commission (the “SEC”) under the
Securities Act of 1933, as amended; and B. The Investors wish to purchase,
severally and not jointly, from the Company, and the Company wishes to sell and
issue to the Investors, upon the terms and conditions stated in this Agreement,
(i) shares (the “Shares”) of the Company’s Common Stock, par value $0.001 per
share (together with any securities into which such shares may be reclassified,
whether by merger, charter amendment or otherwise, the “Common Stock”), and (ii)
warrants to purchase shares of Common Stock (subject to adjustment) at an
exercise price of $1.01 per whole share (subject to adjustment) in the form
attached hereto as Exhibit A (the “Warrants”); and C. The Shares and the
Warrants will be sold together in a fixed combination of one Share and one
Warrant to purchase three-quarters (75%) of a Share at a cash purchase price of
$1.01 per Share and related Warrant (such purchase prices, the “Purchase
Price”); provided, however, that the aggregate gross proceeds of the offering
shall be no less than Twenty Million Dollars ($20,000,000) less (i) the amount
of cash on the balance sheet of Novellus (as hereinafter defined) and (ii) any
amount Novellus has loaned to the Company at and as of the closing of the Merger
(as hereinafter defined (the “Minimum Investment Amount”). Any purchase and sale
of securities pursuant to this Agreement shall occur at one Closing (as defined
below); and D. Contemporaneous with the sale of the Shares and the Warrants, the
parties hereto will execute and deliver a Registration Rights Agreement, in the
form attached hereto as Exhibit B (the “Registration Rights Agreement”),
pursuant to which the Company will agree to provide certain registration rights
under the Securities Act of 1933, as amended, and the rules and regulations
promulgated thereunder; and E. In connection with the offering, the Company will
be entering into an escrow agreement, in the form to be attached hereto as
Exhibit C after approval by Pontifax (Israel) IV LP and Orbimed Israel Partners
II, L.P. (the “Escrow Agreement”), with a bank or investment bank (the “Escrow
Agent”), to hold the Purchase Price to be paid by the Investors, to be released
at the Closing to the Company, upon the written notice from the Company. In
consideration of the mutual promises made herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows: MIA 186599799v1 MIA 186599799v3



--------------------------------------------------------------------------------



 
[exhibit107002.jpg]
1. Definitions. In addition to those terms defined above and elsewhere in this
Agreement, for the purposes of this Agreement, the following terms shall have
the meanings set forth below: “Affiliate” means, with respect to any Person, any
other Person which directly or indirectly through one or more intermediaries
Controls, is controlled by, or is under common Control with, such Person.
“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City and Tel Aviv, Israel, are open for the general transaction of
business. “Confidential Information” means trade secrets, confidential
information and know-how (including but not limited to ideas, formulae,
compositions, processes, procedures and techniques, research and development
information, computer program code, performance specifications, support
documentation, drawings, specifications, designs, business and marketing plans,
and customer and supplier lists and related information). “Control” (including
the terms “controlling”, “controlled by” or “under common control with”) means
the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise. “Effective Date” means
the date on which the initial Registration Statement is declared effective by
the SEC. “Effectiveness Deadline” means the date on which the initial
Registration Statement is required to be declared effective by the SEC under the
terms of the Registration Rights Agreement. “Intellectual Property” means all of
the following: (i) patents, patent applications, patent disclosures and
inventions (whether or not patentable and whether or not reduced to practice);
(ii) trademarks, service marks, trade dress, trade names, corporate names,
logos, slogans and Internet domain names, together with all goodwill associated
with each of the foregoing; (iii) copyrights and copyrightable works; (iv)
registrations, applications and renewals for any of the foregoing; and (v)
proprietary computer software (including but not limited to data, data bases and
documentation). “Material Adverse Effect” has the meaning set forth in the
Merger Agreement to the extent that the occurrence of such “Material Adverse
Effect” under the Merger Agreement would permit the termination of the Merger
Agreement pursuant to the terms thereof. “Merger” means the merger of a
subsidiary of the Company with Novellusdx Ltd., an Israeli Company (“Novellus”)
pursuant to an Agreement and Plan of Merger among the Company, a subsidiary of
the Company and Novellus, dated the date hereof (the “Merger Agreement”).
“Nasdaq” means The Nasdaq Capital Market. -2- MIA 186599799v1 MIA 186599799v3



--------------------------------------------------------------------------------



 
[exhibit107003.jpg]
“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein. “Registration Statement”
has the meaning set forth in the Registration Rights Agreement. “Required
Investors” means (i) prior to Closing, the Investors who have agreed to purchase
a majority of the Securities to be sold hereunder on the Closing Date and (ii)
from and after the Closing the Investors who, together with their Affiliates,
beneficially own (calculated in accordance with Rule 13d-3 under the 1934 Act
without giving effect to any limitation on the exercise of the Warrants set
forth therein) a majority of the Shares and Warrant Shares issuable pursuant
hereto. “Securities” means the Shares, the Warrants and the Warrant Shares.
“Subsidiary” of any Person means another Person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its Board of Directors or other
governing body (or, if there are no such voting interests, 50% or more of the
equity interests of which) is owned directly or indirectly by such first Person.
“Transaction Documents” means this Agreement, the Warrants, the Registration
Rights Agreement and the Escrow Agreement. “1933 Act” means the Securities Act
of 1933, as amended, or any successor statute, and the rules and regulations
promulgated thereunder. “1934 Act” means the Securities Exchange Act of 1934, as
amended, or any successor statute, and the rules and regulations promulgated
thereunder. 2. Purchase and Sale of the Shares and Warrants. Subject to the
terms and conditions of this Agreement, on the Closing Date, each of the
Investors shall severally, and not jointly, purchase, and the Company shall sell
and issue to the Investors, the Shares, and the Warrants in the respective
amounts set forth opposite the Investors’ names on the signature pages attached
hereto in exchange for the portion of the Purchase Price set forth opposite the
Investors’ names on the signature pages attached hereto. 3. Closing. The closing
of the purchase and sale of the Shares and the Warrants (the “Closing”) shall
take place at 11:00 a.m. (Eastern Time) as soon as practicable following the
satisfaction or waiver of the conditions set forth in Sections 6.1 and 6.2 (the
“Closing Date”), remotely by facsimile or other electronic transmission of
documents or at such other time and place as the Company and the Investors may
mutually agree. At the Closing, subject to the terms and conditions hereof, the
Company will deliver to its Transfer Agent irrevocable instructions to deliver
to each Investor a certificate or certificates, registered in such name or names
as such Investor may designate, representing the Shares and the Warrants
purchased by such Investor, -3- MIA 186599799v1 MIA 186599799v3



--------------------------------------------------------------------------------



 
[exhibit107004.jpg]
dated as of the Closing Date, against payment of the Purchase Price therefor.
Each Investor shall deliver to the Escrow Agent the Purchase Price by cash in
the form of wire transfer within three (3) Business Days of the date that it
receives notice that the Merger’s Effective Date as defined in the Merger
Agreement is set to a date which is seven (7) Business Days from the date of
such notice, and that the shareholders of the Company have approved the issuance
of the shares being issued in the Merger, unless other means of payment shall
have been agreed upon by the Investors and the Company. 4. Representations and
Warranties of the Company. The representations and warranties of the Company as
set forth in Article III of the Merger Agreement are incorporated herein be
reference, and are being provided by the Company to the Investors hereunder.
Attached hereto as Schedule 4 is the CGI Disclosure Schedule. 5. Representations
and Warranties of the Investors. Each of the Investors hereby severally, and not
jointly, represents and warrants to the Company that: 5.1. Organization and
Existence. If applicable, such Investor is a validly existing corporation,
limited partnership or limited liability company and has all requisite
corporate, partnership or limited liability company power and authority to
invest in the Securities pursuant to this Agreement. 5.2. Authorization. The
execution, delivery and performance by such Investor of the Transaction
Documents to which such Investor is a party have been duly authorized and each
will constitute the valid and legally binding obligation of such Investor,
enforceable against such Investor in accordance with their respective terms,
subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability, relating to or affecting
creditors’ rights generally and to general equity principles. 5.3. Purchase
Entirely for Own Account. The Securities to be received by such Investor
hereunder will be acquired for such Investor’s own account, not as nominee or
agent, and not with a view to the resale or distribution of any part thereof in
violation of the 1933 Act, and such Investor has no present intention of
selling, granting any participation in, or otherwise distributing the same in
violation of the 1933 Act without prejudice, however, to such Investor’s right
at all times to sell or otherwise dispose of all or any part of such Securities
in compliance with applicable federal and state securities laws. Nothing
contained herein shall be deemed a representation or warranty by such Investor
to hold the Securities for any period of time. Such Investor is not a
broker-dealer registered with the SEC under the 1934 Act or an entity engaged in
a business that would require it to be so registered. 5.4. Investment
Experience. Such Investor acknowledges that it can bear the economic risk and
complete loss of its investment in the Securities and has such knowledge and
experience in financial or business matters that it is capable of evaluating the
merits and risks of the investment contemplated hereby. 5.5. Disclosure of
Information. Such Investor has had an opportunity to receive all information
related to the Company requested by it and to ask questions of and receive
answers from the Company regarding the Company, its business and the terms and
-4- MIA 186599799v1 MIA 186599799v3



--------------------------------------------------------------------------------



 
[exhibit107005.jpg]
conditions of the offering of the Securities, including but not limited to the
information set forth in Section 4.6. Such Investor acknowledges receipt of
copies of the SEC Filings and the Merger Agreement and the financial statements
of Novellus. Neither such inquiries nor any other due diligence investigation
conducted by such Investor shall modify, limit or otherwise affect such
Investor’s right to rely on the Company’s representations and warranties
contained in this Agreement. 5.6. Restricted Securities. Such Investor
understands that the Securities are characterized as “restricted securities”
under the U.S. federal securities laws inasmuch as they are being acquired from
the Company in a transaction not involving a public offering and that under such
laws and applicable regulations such securities may be resold without
registration under the 1933 Act only in certain limited circumstances. 5.7.
Legends. It is understood that, except as provided below, certificates
evidencing the Securities may bear the following or any similar legend: (a) “The
securities represented hereby have not been registered with the Securities and
Exchange Commission or the securities commission of any state in reliance upon
an exemption from registration under the Securities Act of 1933, as amended,
and, accordingly, may not be transferred unless (i) such securities have been
registered for sale pursuant to the Securities Act of 1933, as amended, (ii)
such securities may be sold pursuant to Rule 144, or (iii) the Company has
received an opinion of counsel reasonably satisfactory to it that such transfer
may lawfully be made without registration under the Securities Act of 1933, as
amended.” (b) If required by the authorities of any state in connection with the
issuance of sale of the Securities, the legend required by such state authority.
5.8. Investor Status. At the time such Investor was offered the Securities, it
was, and at the date hereof it is, (i) an “accredited investor” as defined in
Rule 501(a) under the 1933 Act or (ii) an “institutional investor” as defined in
Financial Industry Regulatory Authority Rule 5110(d)(4)(B). Such Investor is not
a registered broker dealer registered under Section 15(a) of the Exchange Act,
or a member of the Financial Industry Regulatory Authority, Inc. (“FINRA”) or an
entity engaged in the business of being a broker dealer. Except as otherwise
disclosed in writing to the Company on or prior to the date of this Agreement,
such Investor is not affiliated with any broker dealer registered under Section
15(a) of the 1934 Act, or a member of FINRA or an entity engaged in the business
of being a broker dealer. Such Investor maintains his or her principal residence
(in the case of an individual) or its principal executive office (in the case of
an entity) at the location specified on its signature page hereto. 5.9. No
General Solicitation. Such Investor did not learn of the investment in the
Securities as a result of any general solicitation or general advertising. 5.10.
Brokers and Finders. No Person will have, as a result of the transactions
contemplated by the Transaction Documents, any valid right, interest or claim
against or upon the Company, any Subsidiary or an Investor for any commission,
fee or other compensation -5- MIA 186599799v1 MIA 186599799v3



--------------------------------------------------------------------------------



 
[exhibit107006.jpg]
pursuant to any agreement, arrangement or understanding entered into by or on
behalf of such Investor. 5.11. Prohibited Transactions. Since the earlier of (a)
such time as such Investor was first contacted by the Company or any other
Person acting on behalf of the Company regarding the transactions contemplated
hereby or (b) thirty (30) days prior to the date hereof, neither such Investor
nor any Affiliate of such Investor which (x) had knowledge of the transactions
contemplated hereby, (y) has or shares discretion relating to such Investor’s
investments or trading or information concerning such Investor’s investments,
including in respect of the Securities, or (z) is subject to such Investor’s
review or input concerning such Affiliate’s investments or trading
(collectively, “Trading Affiliates”) has, directly or indirectly, effected or
agreed to effect any short sale, whether or not against the box, established any
“put equivalent position” (as defined in Rule 16a-1(h) under the 1934 Act) with
respect to the Common Stock, granted any other right (including, without
limitation, any put or call option) with respect to the Common Stock or with
respect to any security that includes, relates to or derived any significant
part of its value from the Common Stock or otherwise sought to hedge its
position in the Securities (each, a “Prohibited Transaction”). Prior to the
earliest to occur of (i) the termination of this Agreement, (ii) the Effective
Date or (iii) the Effectiveness Deadline, such Investor shall not, and shall
cause its Trading Affiliates not to, engage, directly or indirectly, in a
Prohibited Transaction. Such Investor acknowledges that the representations,
warranties and covenants contained in this Section 5.11 are being made for the
benefit of the Investors as well as the Company and that each of the other
Investors shall have an independent right to assert any claims against such
Investor arising out of any breach or violation of the provisions of this
Section 5.11. 6. Conditions to Closing. 6.1. Conditions to the Investors’
Obligations. The obligation of each Investor to purchase the Shares and the
Warrants at the Closing is subject to the satisfaction, on or prior to the
Closing Date, of the following conditions, any of which may be waived by such
Investor (as to itself only but subject to Section 9.5): (a) The representations
and warranties made by the Company in Section 4 hereof qualified as to
materiality shall be true and correct at all times prior to and on the Closing
Date, except to the extent any such representation or warranty expressly speaks
as of an earlier date, in which case such representation or warranty shall be
true and correct as of such earlier date, and, the representations and
warranties made by the Company in Section 4 hereof not qualified as to
materiality shall be true and correct in all material respects at all times
prior to and on the Closing Date, except to the extent any such representation
or warranty expressly speaks as of an earlier date, in which case such
representation or warranty shall be true and correct in all material respects as
of such earlier date. The Company shall have performed in all material respects
all obligations and covenants herein required to be performed by it on or prior
to the Closing Date. (b) The Company shall have obtained any and all consents,
permits, approvals, registrations and waivers necessary or appropriate for
consummation of the purchase -6- MIA 186599799v1 MIA 186599799v3



--------------------------------------------------------------------------------



 
[exhibit107007.jpg]
and sale of the Securities and the consummation of the other transactions
contemplated by the Transaction Documents, all of which shall be in full force
and effect. (c) The Merger shall have closed or shall be consummated
simultaneously with the closing of the transactions contemplated hereby; (d) The
Company shall have executed and delivered the Registration Rights Agreement. (e)
The Company shall have filed with Nasdaq a Notification Form: Listing of
Additional Shares for the listing of the Shares and the Warrant Shares on
Nasdaq, a copy of which shall have been provided to the Investors, and Nasdaq
shall not have raised any unresolved objection thereto. (f) The Company shall
have received at least the Minimum Investment Amount. (g) No judgment, writ,
order, injunction, award or decree of or by any court, or judge, justice or
magistrate, including any bankruptcy court or judge, or any order of or by any
governmental authority, shall have been issued, and no action or proceeding
shall have been instituted by any governmental authority, enjoining or
preventing the consummation of the transactions contemplated hereby or in the
other Transaction Documents. (h) The Company shall have delivered a Certificate,
executed on behalf of the Company by its Chief Executive Officer or its Chief
Executive Officer, dated as of the Closing Date, certifying to the fulfillment
of the conditions specified in subsections (a), (b), (c), (e), (f), (g), (j),
(n) and (o) of this Section 6.1. (i) The Company shall have delivered a
Certificate, executed on behalf of the Company by its Secretary, dated as of the
Closing Date, certifying the resolutions adopted by the Board of Directors of
the Company, or a duly appointed committee thereof, approving the transactions
contemplated by this Agreement and the other Transaction Documents and the
issuance of the Securities, certifying the current versions of the Certificate
of Incorporation and Bylaws of the Company and certifying as to the signatures
and authority of persons signing the Transaction Documents and related documents
on behalf of the Company. (j) No stop order or suspension of trading shall have
been imposed by Nasdaq, the SEC or any other governmental or regulatory body
with respect to public trading in the Common Stock. (k) The Company shall have
delivered an opinion of the Company’s legal counsel in the form attached hereto
as Schedule 6.1(k), dated as of the Closing Date. (l) The Company shall have
executed and delivered the Warrants to each Investor. -7- MIA 186599799v1 MIA
186599799v3



--------------------------------------------------------------------------------



 
[exhibit107008.jpg]
(m) The Company shall have delivered a copy of the irrevocable instructions to
the Transfer Agent instructing the Transfer Agent to deliver to each Investor a
certificate or certificates, registered in such name or names as such Investor
may designate, representing the Shares and the Warrants purchased by such
Investor, dated as of the Closing Date. (n) No Material Adverse Effect with
respect to the Company since the date hereof shall have occurred. (o) No
voluntary or involuntary proceeding for the reorganization, bankruptcy,
dissolution or winding up of the Company shall have occurred. 6.2. Conditions to
Obligations of the Company. The Company's obligation to sell and issue the
Shares and the Warrants at the Closing is subject to the satisfaction on or
prior to the Closing Date of the following conditions, any of which may be
waived by the Company: (a) The representations and warranties made by the
Investors in Section 5 hereof, other than the representations and warranties
contained in Sections 5.3, 5.4, 5.5, 5.6, 5.7, 5.8 and 5.9 (the “Investment
Representations”), shall be true and correct in all material respects when made,
and shall be true and correct in all material respects on the Closing Date with
the same force and effect as if they had been made on and as of said date. The
Investment Representations shall be true and correct in all respects when made,
and shall be true and correct in all respects on the Closing Date with the same
force and effect as if they had been made on and as of said date. The Investors
shall have performed in all material respects all obligations and covenants
herein required to be performed by them on or prior to the Closing Date. (b) The
Investors shall have executed and delivered the Registration Rights Agreement.
(c) The Investors shall have delivered the Purchase Price to the Escrow Agent.
(d) The Company shall have received at least the Minimum Investment Amount. 6.3.
Termination of Obligations to Effect Closing; Effects. (a) The obligations of
the Company, on the one hand, and the Investors, on the other hand, to effect
the Closing shall terminate as follows: (i) Upon the mutual written consent of
the Company and the Required Investors; (ii) By the Company if any of the
conditions set forth in Section 6.2 shall have become incapable of fulfillment,
and shall not have been waived by the Company; -8- MIA 186599799v1 MIA
186599799v3



--------------------------------------------------------------------------------



 
[exhibit107009.jpg]
(iii) By an Investor (with respect to itself only) if any of the conditions set
forth in Section 6.1 shall have become incapable of fulfillment, and shall not
have been waived by the Investor; (iv) Upon termination of the Merger Agreement
without consummation of the Merger; or (v) By either the Company or any Investor
(with respect to itself only) if the Closing has not occurred on or prior to
5:00 P.M., New York time, on March 31, 2019 or by such later date that the
Merger Agreement may be extended to in accordance with its terms, provided that
any extension beyond an additional 90 day period shall be subject to the
approval of the Required Investors; provided, however, that, except in the case
of clause (i) above, the party seeking to terminate its obligation to effect the
Closing shall not then be in breach of any of its representations, warranties,
covenants or agreements contained in this Agreement or the other Transaction
Documents if such breach has resulted in the circumstances giving rise to such
party’s seeking to terminate its obligation to effect the Closing. (b) In the
event of termination by the Company or any Investor of its obligations to effect
the Closing pursuant to this Section 6.3, written notice thereof shall forthwith
be given to the other Investors by the Company and the other Investors shall
have the right to terminate their obligations to effect the Closing upon written
notice to the Company and the other Investors. Nothing in this Section 6.3 shall
be deemed to release any party from any liability for any breach by such party
of the terms and provisions of this Agreement or the other Transaction Documents
or to impair the right of any party to compel specific performance by any other
party of its obligations under this Agreement or the other Transaction
Documents. In the event of termination for any reason, the respective amounts
held by the Escrow Agent will be immediately returned to the relevant Investors.
7. Covenants and Agreements of the Company. 7.1. Reservation of Common Stock.
The Company shall at all times reserve and keep available out of its authorized
but unissued shares of Common Stock, solely for the purpose of providing for the
exercise of the Warrants, such number of shares of Common Stock as shall from
time to time equal the number of shares sufficient to permit the exercise of the
Warrants issued pursuant to this Agreement in accordance with their terms. 7.2.
No Conflicting Agreements. The Company will not take any action, enter into any
agreement or make any commitment that would conflict or interfere in any
material respect with the Company’s obligations to the Investors under the
Transaction Documents. 7.3. Listing of Underlying Shares and Related Matters.
Promptly following the date hereof, the Company shall take all necessary action
to cause the Shares, and the Warrant Shares to be listed on Nasdaq no later than
the Closing Date. Further, if the Company applies to have its Common Stock or
other securities traded on any other principal stock exchange or market, it
shall include in such application the Shares and the Warrant Shares and will
take such -9- MIA 186599799v1 MIA 186599799v3



--------------------------------------------------------------------------------



 
[exhibit107010.jpg]
other action as is necessary to cause such Common Stock to be so listed. The
Company will use commercially reasonable efforts to continue the listing and
trading of its Common Stock on Nasdaq and, in accordance, therewith, will use
commercially reasonable efforts to comply in all respects with the Company’s
reporting, filing and other obligations under the bylaws or rules of such market
or exchange, as applicable. 7.4. Removal of Legends. In connection with any sale
or disposition of the Securities by an Investor pursuant to Rule 144 or pursuant
to any other exemption under the 1933 Act such that the purchaser acquires
freely tradable shares and upon compliance by the Investor with the requirements
of this Agreement, the Company shall or, in the case of Common Stock, shall
cause the transfer agent for the Common Stock (the “Transfer Agent”) to issue
replacement certificates representing the Securities sold or disposed of without
restrictive legends. Upon the earlier of (i) registration for resale pursuant to
the Registration Rights Agreement or (ii) the Shares becoming freely tradable
pursuant to Rule 144 the Company shall (A) deliver to the Transfer Agent
irrevocable instructions that the Transfer Agent shall credit the account of the
Investor’s or its designee’s balance account with The Depository Trust Company
through its Deposit or Withdrawal at Custodian system (“DWAC”) if the Company is
then a participant in such system, or otherwise reissue a certificate
representing shares of Common Stock without legends upon receipt by such
Transfer Agent of the legended certificates for such shares, together with
either (1) a customary representation by the Investor that Rule 144 applies to
the shares of Common Stock represented thereby or (2) a statement by the
Investor that such Investor will sell (or, in the case of any Affiliate of the
Company has sold) the shares of Common Stock represented thereby in accordance
with the Plan of Distribution contained in the Registration Statement, and (B)
cause its counsel to deliver to the Transfer Agent one or more blanket opinions
to the effect that the removal of such legends in such circumstances may be
effected under the 1933 Act. From and after the earlier of such dates, upon an
Investor’s written request, the Company shall promptly cause certificates
evidencing the Investor’s Securities to be replaced with certificates which do
not bear such restrictive legends, and Warrant Shares subsequently issued upon
due exercise of the Warrants shall not bear such restrictive legends provided
the provisions of either clause (i) or clause (ii) above, as applicable, are
satisfied with respect thereto. 8. Survival and Indemnification. 8.1. Survival.
The representations, warranties, covenants and agreements contained in this
Agreement shall survive the Closing of the transactions contemplated by this
Agreement. 8.2. Indemnification. (a) The Company agrees to indemnify and hold
harmless each Investor and its Affiliates and their respective directors,
officers, trustees, partners, members, managers, employees and agents, and their
respective successors and assigns, from and against any and all losses, claims,
damages, liabilities and expenses (including without limitation reasonable
attorney fees and disbursements and other expenses incurred in connection with
investigating, preparing or defending any action, claim or proceeding, pending
or threatened and the costs of enforcement thereof) (collectively, “Losses”) to
which such Person may become subject as a result of any breach of
representation, warranty, covenant or agreement made by or -10- MIA 186599799v1
MIA 186599799v3



--------------------------------------------------------------------------------



 
[exhibit107011.jpg]
to be performed on the part of the Company under the Transaction Documents, and
will reimburse any such Person for all such amounts as they are incurred by such
Person. (b) The Investor agrees to indemnify and hold harmless the Company and
its Affiliates and their respective directors, officers, trustees, partners,
members, managers, employees and agents, and their respective successors and
assigns, from and against any and all Losses to which such Person may become
subject as a result of any breach of representation, warranty, covenant or
agreement made by or to be performed on the part of the Investor under the
Transaction Documents, and will reimburse any such Person for all such amounts
as they are incurred by such Person. 8.3. Conduct of Indemnification
Proceedings. Any person entitled to indemnification hereunder shall (i) give
prompt notice to the indemnifying party of any claim with respect to which it
seeks indemnification and (ii) permit such indemnifying party to assume the
defense of such claim with counsel reasonably satisfactory to the indemnified
party; provided that any person entitled to indemnification hereunder shall have
the right to employ separate counsel and to participate in the defense of such
claim, but the fees and expenses of such counsel shall be at the expense of such
person unless (a) the indemnifying party has agreed to pay such fees or
expenses, or (b) the indemnifying party shall have failed to assume the defense
of such claim and employ counsel reasonably satisfactory to such person or (c)
in the reasonable judgment of any such person, based upon written advice of its
counsel, a conflict of interest exists between such person and the indemnifying
party with respect to such claims (in which case, if the person notifies the
indemnifying party in writing that such person elects to employ separate counsel
at the expense of the indemnifying party, the indemnifying party shall not have
the right to assume the defense of such claim on behalf of such person); and
provided, further, that the failure of any indemnified party to give notice as
provided herein shall not relieve the indemnifying party of its obligations
hereunder, except to the extent that such failure to give notice shall
materially adversely affect the indemnifying party in the defense of any such
claim or litigation. It is understood that the indemnifying party shall not, in
connection with any proceeding in the same jurisdiction, be liable for fees or
expenses of more than one separate firm of attorneys at any time for all such
indemnified parties. No indemnifying party will, except with the consent of the
indemnified party, consent to entry of any judgment or enter into any settlement
that does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such indemnified party of a release from all liability
in respect of such claim or litigation. 9. Miscellaneous. 9.1. Successors and
Assigns. This Agreement may not be assigned by a party hereto without the prior
written consent of the Company or the Investors, as applicable, provided,
however, that an Investor may assign its rights and delegate its duties
hereunder in whole or in part to an Affiliate or to a third party acquiring some
or all of its Securities in a transaction complying with applicable securities
laws without the prior written consent of the Company or the other Investors.
The provisions of this Agreement shall inure to the benefit of and be binding
upon the respective permitted successors and assigns of the parties. Without
limiting the generality of the foregoing, in the event that the Company is a
party to a merger, -11- MIA 186599799v1 MIA 186599799v3



--------------------------------------------------------------------------------



 
[exhibit107012.jpg]
consolidation, share exchange or similar business combination transaction in
which the Common Stock is converted into the equity securities of another
Person, from and after the effective time of such transaction, such Person
shall, by virtue of such transaction, be deemed to have assumed the obligations
of the Company hereunder, the term “Company” shall be deemed to refer to such
Person and the term “Shares” shall be deemed to refer to the securities received
by the Investors in connection with such transaction. Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and assigns any rights, remedies,
obligations, or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement. 9.2. Counterparts; Faxes. This Agreement
may be executed in two or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. This Agreement may be delivered by facsimile or other form of
electronic transmission, which shall be deemed an original. 9.3. Titles and
Subtitles. The titles and subtitles used in this Agreement are used for
convenience only and are not to be considered in construing or interpreting this
Agreement. 9.4. Notices. Unless otherwise provided, any notice required or
permitted under this Agreement shall be given in writing and shall be deemed
effectively given as hereinafter described (i) if given by personal delivery,
then such notice shall be deemed given upon such delivery, (ii) if given by
telex or telecopier, then such notice shall be deemed given upon receipt of
confirmation of complete transmittal, (iii) if given by mail, then such notice
shall be deemed given upon the earlier of (A) receipt of such notice by the
recipient or (B) three days after such notice is deposited in first class mail,
postage prepaid, and (iv) if given by an internationally recognized overnight
air courier, then such notice shall be deemed given one Business Day after
delivery to such carrier. All notices shall be addressed to the party to be
notified at the address as follows, or at such other address as such party may
designate by ten days’ advance written notice to the other party: If to the
Company: Cancer Genetics, Inc. 201 Route 17 North, 2nd Floor Rutherford, NJ
07070, USA Attention: John A. Roberts, President & CEO Phone: (201) 528-9200
Fax: (201) 528-9201 -12- MIA 186599799v1 MIA 186599799v3



--------------------------------------------------------------------------------



 
[exhibit107013.jpg]
With a copy to: Lowenstein Sandler, LLP One Lowenstein Drive Roseland, NJ 07068
Attention: Alan Wovsaniker Phone: (973) 597-2564 Fax: (973) 597-2565 If to the
Investors: to the addresses set forth on the signature pages hereto. 9.5.
Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Required Investors. Any amendment or
waiver effected in accordance with this paragraph shall be binding upon each
holder of any Securities purchased under this Agreement at the time outstanding,
each future holder of all such Securities, and the Company. 9.6. Publicity.
Except as set forth below, no public release or announcement concerning the
transactions contemplated hereby shall be issued by the Company or the Investors
without the prior consent of the Company (in the case of a release or
announcement by the Investors) or the Required Investors (in the case of a
release or announcement by the Company) (which consents shall not be
unreasonably withheld), except as such release or announcement may be required
by law or the applicable rules or regulations of any securities exchange or
securities market, in which case the Company or the Investors, as the case may
be, shall allow the Investors or the Company, as applicable, to the extent
reasonably practicable in the circumstances, reasonable time to comment on such
release or announcement in advance of such issuance. By 4:30 p.m. (New York City
time) on the trading day immediately following the execution and delivery of
this Agreement, the Company shall (i) issue a press release disclosing the
execution of this Agreement and describing the transactions contemplated hereby
and by the other Transaction Documents and (ii) file a Current Report on Form
8-K attaching the press release described in the foregoing sentence as well as
copies of the Transaction Documents. In addition, the Company will make such
other filings and notices in the manner and time required by the SEC or Nasdaq.
9.7. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provision hereof prohibited or unenforceable in any respect. -13-
MIA 186599799v1 MIA 186599799v3



--------------------------------------------------------------------------------



 
[exhibit107014.jpg]
9.8. Entire Agreement. This Agreement, including the Exhibits, and the other
Transaction Documents constitute the entire agreement among the parties hereof
with respect to the subject matter hereof and thereof and supersede all prior
agreements and understandings, both oral and written, between the parties with
respect to the subject matter hereof and thereof. 9.9. Further Assurances. The
parties shall execute and deliver all such further instruments and documents and
take all such other actions as may reasonably be required to carry out the
transactions contemplated hereby and to evidence the fulfillment of the
agreements herein contained. 9.10. Construction. The parties agree that they
and/or their respective counsel have reviewed and had an opportunity to revise
the Transaction Documents and, therefore, the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of the Transaction Documents or any
amendments thereto. 9.11. Governing Law; Consent to Jurisdiction; Waiver of Jury
Trial. This Agreement shall be governed by, and construed in accordance with,
the internal laws of the State of New York without regard to the choice of law
principles thereof. Each of the parties hereto irrevocably submits to the
exclusive jurisdiction of the courts of the State of New York located in New
York County and the United States District Court for the Southern District of
New York for the purpose of any suit, action, proceeding or judgment relating to
or arising out of this Agreement and the transactions contemplated hereby.
Service of process in connection with any such suit, action or proceeding may be
served on each party hereto anywhere in the world by the same methods as are
specified for the giving of notices under this Agreement. Each of the parties
hereto irrevocably consents to the jurisdiction of any such court in any such
suit, action or proceeding and to the laying of venue in such court. Each party
hereto irrevocably waives any objection to the laying of venue of any such suit,
action or proceeding brought in such courts and irrevocably waives any claim
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO
REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND THE
OTHER TRANSACTION DOCUMENTS OR ARISING OUT OF THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY
AS TO THIS WAIVER. 9.12. Independent Nature of Investors' Obligations and
Rights. The obligations of each Investor under any Transaction Document are
several and not joint with the obligations of any other Investor, and no
Investor shall be responsible in any way for the performance of the obligations
of any other Investor under any Transaction Document. The decision of each
Investor to purchase Securities pursuant to the Transaction Documents has been
made by such Investor independently of any other Investor. Nothing contained
herein or in any Transaction Document, and no action taken by any Investor
pursuant thereto, shall be deemed to constitute the Investors as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Investors are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Investor -14- MIA 186599799v1 MIA 186599799v3



--------------------------------------------------------------------------------



 
[exhibit107015.jpg]
acknowledges that no other Investor has acted as agent for such Investor in
connection with making its investment hereunder and that no Investor will be
acting as agent of such Investor in connection with monitoring its investment in
the Securities or enforcing its rights under the Transaction Documents. Each
Investor acknowledges that it is not relying upon any person, firm or
corporation (including without limitation any other Investor), other than the
Company and its officers and directors, in making its investment or decision to
invest in the Company. Each Investor agrees that no other Investor (acting in
such capacity) nor the respective controlling persons, officers, directors,
partners, agents or employees of any such other Investor shall be liable to any
other Investor in connection with this investment for any action taken or
omitted to be taken by any of them prior to the date hereof in connection with
the transactions contemplated hereunder. Each Investor acknowledges that it has
been independently afforded the opportunity to ask such questions as it has
deemed necessary of, and to receive answers from, representatives of the Company
concerning the Company and its financial condition, results of operations,
business, properties, management and prospects sufficient to enable it to
evaluate its investment, and that it is not relying upon any examination or
inquiry performed by another Investor. Each Investor shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Agreement or out of the other Transaction Documents,
and it shall not be necessary for any other Investor to be joined as an
additional party in any proceeding for such purpose. The Company acknowledges
that each of the Investors has been provided with the same Transaction Documents
for the purpose of closing a transaction with multiple Investors and not because
it was required or requested to do so by any Investor. 9.13. Expenses. Each
party shall pay all costs and expenses that it incurs with respect to the
negotiation, due diligence investigation, execution, delivery and performance of
the Agreement; provided that upon the consummation of the Closing, the Company
shall bear all legal and accounting fees and other expenses (e.g. costs of due
diligence) incurred by Pontifax and Orbimed concerning the execution and closing
of this transaction, in the amount of up to US$ 10,000 plus V.A.T, if
applicable. [signature page follows] -15- MIA 186599799v1 MIA 186599799v3



--------------------------------------------------------------------------------



 
[exhibit107016.jpg]
IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written. The Company: CANCER GENETICS, INC. By: Name: John A. Roberts Title:
Chief Executive Officer [Investor Signature Page Follows] -16- MIA 186599799v1
MIA 186599799v3



--------------------------------------------------------------------------------



 
[exhibit107017.jpg]
INVESTOR SIGNATURE PAGE FOR PURCHASE AGREEMENT WITH CANCER GENETICS, INC. -17-
MIA 186599799v1 MIA 186599799v3



--------------------------------------------------------------------------------



 
[exhibit107018.jpg]
INVESTOR ADDENDUM RE ESCROW (this information is required for all Investors
other than the CGI Investors) Print Name of Investor) By signing the Purchase
Agreement, the above named Investor hereby certifies and confirms that: In the
event that the Escrow Agent makes a disbursement to the Investor, which may or
may not occur, the Investor hereby confirms that such disbursement is to be made
by wire transfer using the following wire transfer instructions. The Escrow
Agent and the Company can rely on this confirmation and the Investor will not
revoke this confirmation unless the Investor confirms to the Company on this
form, replacement wire transfer instructions at least two (2) Business Days
before revoking this confirmation. The Company may instruct the Escrow Agent to,
or the Escrow Agent may on its own, withhold any such disbursement until the
Company is reasonably satisfied and the Escrow Agent is satisfied in its sole
discretion with the instructions and procedures for making such disbursement.
Bank Name: Bank Address: ABA Number: Account Number: Account Name: Reference:
-18- MIA 186599799v1 MIA 186599799v3



--------------------------------------------------------------------------------



 
[exhibit107019.jpg]
Counterpart Signature Pages By: Name: Title: EIN: Aggregate Purchase Price: $
Number of Shares: Number of Warrants: (75%) -19- MIA 186599799v1 MIA 186599799v3



--------------------------------------------------------------------------------



 
[exhibit107020.jpg]
SCHEDULE OF INVESTORS Investor Purchase Price ($) Number of Shares Number of
Warrants _______________ $ _______________ $ $ $ TOTAL -20- MIA 186599799v1 MIA
186599799v3



--------------------------------------------------------------------------------



 
[exhibit107021.jpg]
EXHIBIT A FORM OF WARRANT NEITHER THIS SECURITY NOR THE SECURITIES FOR WHICH
THIS SECURITY IS EXERCISABLE HAVE BEEN REGISTERED WITH THE SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON
AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS. THIS SECURITY AND THE SECURITIES ISSUABLE UPON
EXERCISE OF THIS SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN SECURED BY SUCH SECURITIES. COMMON STOCK PURCHASE WARRANT
CANCER GENETICS, INC. Warrant Shares: [______] Issue Date: ____________, 2018
THIS COMMON STOCK PURCHASE WARRANT (the “Warrant”) certifies that, for value
received, [_______] or its assigns (the “Holder”) is entitled, upon the terms
and subject to the limitations on exercise and the conditions hereinafter set
forth, at any time on or after the date hereof (the “Exercise Date”) and on or
prior to 5:00 p.m. (New York City time) on _________________, 2023 (the
“Termination Date”) but not thereafter, to subscribe for and purchase from
Cancer Genetics, Inc., a Delaware corporation (the “Company”), up to [______]
shares (as subject to adjustment hereunder, the “Warrant Shares”) of the
Company’s common stock (the “Common Stock”). The purchase price of one share of
Common Stock under this Warrant shall be equal to the Exercise Price, as defined
in Section 2(b). Definitions. Capitalized terms used and not otherwise defined
herein shall have the meanings set forth in that certain Securities Purchase
Agreement (the “Purchase Agreement”), dated ______________, 2018, among the
Company and the purchasers signatory thereto. Exercise. Exercise of Warrant.
Exercise of the purchase rights represented by this Warrant may be made, in
whole or in part, at any time or times on or after the Exercise Date and on or
before the Termination Date by delivery to the Company of a duly executed
facsimile copy (or e-mail attachment) of the Notice of Exercise in the form
annexed hereto (the “Notice of Exercise”). Within the earlier of (i) three (3)
Trading Days and (ii) the number -21- MIA 186599799v1 MIA 186599799v3



--------------------------------------------------------------------------------



 
[exhibit107022.jpg]
of Trading Days comprising the Standard Settlement Period (as defined in Section
2(d)(i) herein) following the date of exercise as aforesaid, the Holder shall
deliver the aggregate Exercise Price for the Warrant Shares specified in the
applicable Notice of Exercise by wire transfer or cashier’s check drawn on a
United States bank unless the cashless exercise procedure specified in Section
2(c) below is specified in the applicable Notice of Exercise. No ink-original
Notice of Exercise shall be required, nor shall any medallion guarantee (or
other type of guarantee or notarization) of any Notice of Exercise be required.
Notwithstanding anything herein to the contrary, the Holder shall not be
required to physically surrender this Warrant to the Company until the Holder
has purchased all of the Warrant Shares available hereunder and the Warrant has
been exercised in full, in which case, the Holder shall surrender this Warrant
to the Company for cancellation within three (3) Trading Days of the date on
which the final Notice of Exercise is delivered to the Company. Partial
exercises of this Warrant resulting in purchases of a portion of the total
number of Warrant Shares available hereunder shall have the effect of lowering
the outstanding number of Warrant Shares purchasable hereunder in an amount
equal to the applicable number of Warrant Shares purchased. The Holder and the
Company shall maintain records showing the number of Warrant Shares purchased
and the date of such purchases. The Company shall deliver any objection to any
Notice of Exercise within two (2) Trading Days of receipt of such notice. The
Holder and any assignee, by acceptance of this Warrant, acknowledge and agree
that, by reason of the provisions of this paragraph, following the purchase of a
portion of the Warrant Shares hereunder, the number of Warrant Shares available
for purchase hereunder at any given time may be less than the amount stated on
the face hereof. Exercise Price. The exercise price per share of Common Stock
under this Warrant shall be $_____, subject to adjustment hereunder (the
“Exercise Price”). Cashless Exercise. This Warrant may also be exercised, in
whole or in part, at any time by means of a “cashless exercise” in which the
Holder shall be entitled to receive a number of Warrant Shares equal to the
quotient obtained by dividing [(A-B) (X)] by (A), where: (A) = as applicable:
(i) the VWAP on the Trading Day immediately preceding the date of the applicable
Notice of Exercise if such Notice of Exercise is (1) both executed and delivered
pursuant to Section 2(a) hereof on a day that is not a Trading Day or (2) both
executed and delivered pursuant to Section 2(a) hereof on a Trading Day prior to
the opening of “regular trading hours” (as defined in Rule 600(b)(64) of
Regulation NMS promulgated under the federal securities laws) on such Trading
Day, (ii) at the option of the Holder, either (y) the VWAP on the Trading Day
immediately preceding the date of the applicable Notice of Exercise or (z) the
Bid Price of the Common Stock on the principal Trading Market as reported by
Bloomberg L.P. as of the time of the Holder’s execution of the applicable Notice
of Exercise if such Notice of Exercise is executed during “regular trading
hours” on a Trading Day and is delivered within two (2) hours thereafter
(including until two (2) hours after the close of “regular trading -22- MIA
186599799v1 MIA 186599799v3



--------------------------------------------------------------------------------



 
[exhibit107023.jpg]
hours” on a Trading Day) pursuant to Section 2(a) hereof or (iii) the VWAP on
the date of the applicable Notice of Exercise if the date of such Notice of
Exercise is a Trading Day and such Notice of Exercise is both executed and
delivered pursuant to Section 2(a) hereof after the close of “regular trading
hours” on such Trading Day; (B) = the Exercise Price of this Warrant, as
adjusted hereunder; and (X) = the number of Warrant Shares that would be
issuable upon exercise of this Warrant in accordance with the terms of this
Warrant if such exercise were by means of a cash exercise rather than a cashless
exercise. “Bid Price” means, for any date, the price determined by the first of
the following clauses that applies: (a) if the Common Stock is then listed or
quoted on a Trading Market, the bid price of the Common Stock for the time in
question (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City
time)), (b) if OTCQB or OTCQX is not a Trading Market, the volume weighted
average price of the Common Stock for such date (or the nearest preceding date)
on OTCQB or OTCQX as applicable, (c) if the Common Stock is not then listed or
quoted for trading on OTCQB or OTCQX and if prices for the Common Stock are then
reported in the “Pink Sheets” published by OTC Markets Group, Inc. (or a similar
organization or agency succeeding to its functions of reporting prices), the
most recent bid price per share of the Common Stock so reported, or (d) in all
other cases, the fair market value of a share of Common Stock as determined by
an independent appraiser selected in good faith by the Purchasers of a majority
in interest of the Securities then outstanding and reasonably acceptable to the
Company, the fees and expenses of which shall be paid by the Company. “VWAP”
means, for any date, the price determined by the first of the following clauses
that applies: (a) if the Common Stock is then listed or quoted on a Trading
Market, the daily volume weighted average price of the Common Stock for such
date (or the nearest preceding date) on the Trading Market on which the Common
Stock is then listed or quoted as reported by Bloomberg L.P. (based on a Trading
Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City time)), (b)
if OTCQB or OTCQX is not a Trading Market, the volume weighted average price of
the Common Stock for such date (or the nearest preceding date) on OTCQB or OTCQX
as applicable, (c) if the Common Stock is not then listed or quoted for trading
on OTCQB or OTCQX and if prices for the Common Stock are then reported in the
“Pink Sheets” published by OTC Markets Group, Inc. (or a similar organization or
agency succeeding to its functions of reporting prices), the most recent bid
price per share of the Common Stock so reported, or (d) in all other cases, the
fair market value of a share of Common Stock as determined by an independent
appraiser selected in good faith by the Purchasers of a majority in interest of
the Securities then outstanding and reasonably acceptable to the Company, the
fees and expenses of which shall be paid by the Company. -23- MIA 186599799v1
MIA 186599799v3



--------------------------------------------------------------------------------



 
[exhibit107024.jpg]
If Warrant Shares are issued in such a cashless exercise, the parties
acknowledge and agree that in accordance with Section 3(a)(9) of the Securities
Act, the Warrant Shares shall take on the registered characteristics of the
Warrants being exercised. The Company agrees not to take any position contrary
to this Section 2(c). Mechanics of Exercise. Delivery of Warrant Shares Upon
Exercise. The Company shall cause the Warrant Shares purchased hereunder to be
transmitted by the Transfer Agent to the Holder by crediting the account of the
Holder’s or its designee’s balance account with The Depository Trust Company
through its Deposit or Withdrawal at Custodian system (“DWAC”) if the Company is
then a participant in such system and there is an effective registration
statement permitting the issuance of the Warrant Shares to or resale of the
Warrant Shares by Holder, and otherwise by physical delivery of a certificate,
registered in the Company’s share register in the name of the Holder or its
designee, for the number of Warrant Shares to which the Holder is entitled
pursuant to such exercise to the address specified by the Holder in the Notice
of Exercise by the date that is the earlier of (A) the earlier of (i) three (3)
Trading Days and (ii) the number of days comprising the Standard Settlement
Period, in each case after the delivery to the Company of the Notice of Exercise
and (B) one (1) Trading Day after delivery of the aggregate Exercise Price to
the Company (such date, the “Warrant Share Delivery Date”). Upon delivery of the
Notice of Exercise, the Holder shall be deemed for all corporate purposes to
have become the holder of record of the Warrant Shares with respect to which
this Warrant has been exercised, irrespective of the date of delivery of the
Warrant Shares, provided that payment of the aggregate Exercise Price (other
than in the case of a cashless exercise) is received by the Warrant Share
Delivery Date. If the Company fails for any reason to deliver to the Holder the
Warrant Shares subject to a Notice of Exercise by the Warrant Share Delivery
Date, then in addition to any other rights the Investors may have hereunder or
under applicable law, the Company shall pay to the Holder, in cash, as
liquidated damages and not as a penalty, for each $1,000 of Warrant Shares
subject to such exercise (based on the VWAP of the Common Stock on the date of
the applicable Notice of Exercise), $10 per Trading Day (increasing to $20 per
Trading Day on the fifth Trading Day after such liquidated damages begin to
accrue) for each Trading Day after such Warrant Share Delivery Date until such
Warrant Shares are delivered or Holder rescinds such exercise, provided,
however, that the maximum aggregate liquidated damages payable to the Holder
pursuant to this Section 2(d)(i) shall not be higher than 5% of the aggregate
Subscription Amount paid by the Holder pursuant to the Purchase Agreement. The
Company agrees to maintain a transfer agent that is a participant in the FAST
program so long as this Warrant remains outstanding and exercisable. As used
herein, “Standard Settlement Period” means the standard settlement period,
expressed in a number of Trading Days, on the Company’s primary Trading Market
with respect to the Common Stock as in effect on the date of delivery of the
Notice of Exercise. -24- MIA 186599799v1 MIA 186599799v3



--------------------------------------------------------------------------------



 
[exhibit107025.jpg]
Delivery of New Warrants Upon Exercise. If this Warrant shall have been
exercised in part, the Company shall, at the request of a Holder and upon
surrender of this Warrant, at the time of delivery of the Warrant Shares,
deliver to the Holder a new Warrant evidencing the rights of the Holder to
purchase the unpurchased Warrant Shares called for by this Warrant, which new
Warrant shall in all other respects be identical with this Warrant. Rescission
Rights. If the Company fails to cause the Transfer Agent to transmit to the
Holder the Warrant Shares pursuant to Section 2(d)(i) by the Warrant Share
Delivery Date, then the Holder will have the right to rescind such exercise. No
Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant. As to any
fraction of a share which the Holder would otherwise be entitled to purchase
upon such exercise, the Company shall, at its election, either pay a cash
adjustment in respect of such final fraction in an amount equal to such fraction
multiplied by the Exercise Price or round up to the next whole share. Charges,
Taxes and Expenses. Issuance of Warrant Shares shall be made without charge to
the Holder for any issue or transfer tax or other incidental expense in respect
of the issuance of such Warrant Shares, all of which taxes and expenses shall be
paid by the Company, and such Warrant Shares shall be issued in the name of the
Holder or in such name or names as may be directed by the Holder; provided,
however, that in the event that Warrant Shares are to be issued in a name other
than the name of the Holder, this Warrant when surrendered for exercise shall be
accompanied by the Assignment Form attached hereto duly executed by the Holder
and the Company may require, as a condition thereto, the payment of a sum
sufficient to reimburse it for any transfer tax incidental thereto. The Company
shall pay all Transfer Agent fees required for same-day processing of any Notice
of Exercise and all fees to the Depository Trust Company (or another established
clearing corporation performing similar functions) required for same-day
electronic delivery of the Warrant Shares. Closing of Books. The Company will
not close its stockholder books or records in any manner which prevents the
timely exercise of this Warrant, pursuant to the terms hereof. Certain
Adjustments. Stock Dividends and Splits. If the Company, at any time while this
Warrant is outstanding: (i) pays a stock dividend or otherwise makes a
distribution or distributions on shares of its Common Stock or any other equity
or equity equivalent securities payable in shares of Common Stock (which, for
avoidance of doubt, shall not include any shares of Common Stock issued by the
Company upon exercise of this Warrant), (ii) subdivides outstanding shares of
Common Stock into a larger number of shares, (iii) combines (including by way of
reverse stock split) outstanding shares of Common Stock into a -25- MIA
186599799v1 MIA 186599799v3



--------------------------------------------------------------------------------



 
[exhibit107026.jpg]
smaller number of shares, or (iv) issues by reclassification of shares of the
Common Stock any shares of capital stock of the Company, then in each case the
Exercise Price shall be multiplied by a fraction of which the numerator shall be
the number of shares of Common Stock (excluding treasury shares, if any)
outstanding immediately before such event and of which the denominator shall be
the number of shares of Common Stock outstanding immediately after such event,
and the number of shares issuable upon exercise of this Warrant shall be
proportionately adjusted such that the aggregate Exercise Price of this Warrant
shall remain unchanged. Any adjustment made pursuant to this Section 3(a) shall
become effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution and shall become
effective immediately after the effective date in the case of a subdivision,
combination or re-classification. Subsequent Rights Offerings. In addition to
any adjustments pursuant to Section 3(a) above, if at any time the Company
grants, issues or sells any Common Stock Equivalents or rights to purchase
stock, warrants, securities or other property pro rata to the record holders of
any class of shares of Common Stock (the “Purchase Rights”), then the Holder
will be entitled to acquire, upon the terms applicable to such Purchase Rights,
the aggregate Purchase Rights which the Holder could have acquired if the Holder
had held the number of shares of Common Stock acquirable upon complete exercise
of this Warrant immediately before the date on which a record is taken for the
grant, issuance or sale of such Purchase Rights, or, if no such record is taken,
the date as of which the record holders of shares of Common Stock are to be
determined for the grant, issue or sale of such Purchase Rights. Pro Rata
Distributions. During such time as this Warrant is outstanding, if the Company
shall declare or make any dividend or other distribution of its assets (or
rights to acquire its assets) to holders of shares of Common Stock, by way of
return of capital or otherwise (including, without limitation, any distribution
of cash, stock or other securities, property or options by way of a dividend,
spin off, reclassification, corporate rearrangement, scheme of arrangement or
other similar transaction) (a “Distribution”), at any time after the issuance of
this Warrant, then, in each such case, the Holder shall be entitled to
participate in such Distribution to the same extent that the Holder would have
participated therein if the Holder had held the number of shares of Common Stock
acquirable upon complete exercise of this Warrant immediately before the date of
which a record is taken for such Distribution, or, if no such record is taken,
the date as of which the record holders of shares of Common Stock are to be
determined for the participation in such Distribution. Fundamental Transaction.
If, at any time while this Warrant is outstanding, (i) the Company, directly or
indirectly, in one or more related transactions effects any merger or
consolidation of the Company with or into another Person, (ii) the Company,
directly or indirectly, effects any sale, lease, license, assignment, transfer,
conveyance or other disposition of all or substantially all of its assets in one
or a series of related transactions, (iii) any, direct or indirect, purchase
offer, tender offer or exchange offer (whether by the Company or another Person)
is completed pursuant to which holders of Common Stock are permitted to sell,
tender or exchange their shares for other securities, cash or property -26- MIA
186599799v1 MIA 186599799v3



--------------------------------------------------------------------------------



 
[exhibit107027.jpg]
and has been accepted by the holders of 50% or more of the outstanding Common
Stock, (iv) the Company, directly or indirectly, in one or more related
transactions effects any reclassification, reorganization or recapitalization of
the Common Stock or any compulsory share exchange pursuant to which the Common
Stock is effectively converted into or exchanged for other securities, cash or
property, or (v) the Company, directly or indirectly, in one or more related
transactions consummates a stock or share purchase agreement or other business
combination (including, without limitation, a reorganization, recapitalization,
spin-off or scheme of arrangement) with another Person or group of Persons
whereby such other Person or group acquires more than 50% of the outstanding
shares of Common Stock (not including any shares of Common Stock held by the
other Person or other Persons making or party to, or associated or affiliated
with the other Persons making or party to, such stock or share purchase
agreement or other business combination) (each a “Fundamental Transaction”),
then, upon any subsequent exercise of this Warrant, the Holder shall have the
right to receive, for each Warrant Share that would have been issuable upon such
exercise immediately prior to the occurrence of such Fundamental Transaction, at
the option of the Holder (without regard to any limitation in Section 2(e) on
the exercise of this Warrant), the number of shares of Common Stock of the
successor or acquiring corporation or of the Company, if it is the surviving
corporation, and any additional consideration (the “Alternate Consideration”)
receivable as a result of such Fundamental Transaction by a holder of the number
of shares of Common Stock for which this Warrant is exercisable immediately
prior to such Fundamental Transaction (without regard to any limitation in
Section 2(e) on the exercise of this Warrant). For purposes of any such
exercise, the determination of the Exercise Price shall be appropriately
adjusted to apply to such Alternate Consideration based on the amount of
Alternate Consideration issuable in respect of one share of Common Stock in such
Fundamental Transaction, and the Company shall apportion the Exercise Price
among the Alternate Consideration in a reasonable manner reflecting the relative
value of any different components of the Alternate Consideration. If holders of
Common Stock are given any choice as to the securities, cash or property to be
received in a Fundamental Transaction, then the Holder shall be given the same
choice as to the Alternate Consideration it receives upon any exercise of this
Warrant following such Fundamental Transaction. The Company shall cause any
successor entity in a Fundamental Transaction in which the Company is not the
survivor (the “Successor Entity”) to assume in writing all of the obligations of
the Company under this Warrant and the other Transaction Documents in accordance
with the provisions of this Section 3(e) pursuant to written agreements in form
and substance reasonably satisfactory to the Holder and approved by the Holder
(without unreasonable delay) prior to such Fundamental Transaction and shall, at
the option of the Holder, deliver to the Holder in exchange for this Warrant a
security of the Successor Entity evidenced by a written instrument substantially
similar in form and substance to this Warrant which is exercisable for a
corresponding number of shares of capital stock of such Successor Entity (or its
parent entity) equivalent to the shares of Common Stock acquirable and
receivable upon exercise of this Warrant (without regard to any limitations on
the exercise of this Warrant) prior to such Fundamental Transaction, and with an
exercise price which applies the exercise price hereunder to such shares of
capital stock (but taking into account the relative value of the shares of
Common Stock pursuant to such Fundamental Transaction and the value of such
shares of capital stock, -27- MIA 186599799v1 MIA 186599799v3



--------------------------------------------------------------------------------



 
[exhibit107028.jpg]
such number of shares of capital stock and such exercise price being for the
purpose of protecting the economic value of this Warrant immediately prior to
the consummation of such Fundamental Transaction), and which is reasonably
satisfactory in form and substance to the Holder. Upon the occurrence of any
such Fundamental Transaction, the Successor Entity shall succeed to, and be
substituted for (so that from and after the date of such Fundamental
Transaction, the provisions of this Warrant and the other Transaction Documents
referring to the “Company” shall refer instead to the Successor Entity), and may
exercise every right and power of the Company and shall assume all of the
obligations of the Company under this Warrant and the other Transaction
Documents with the same effect as if such Successor Entity had been named as the
Company herein. The Merger shall not be deemed to be a Fundamental Transaction.
[Reserved] Calculations. All calculations under this Section 3 shall be made to
the nearest cent or the nearest 1/100th of a share, as the case may be. For
purposes of this Section 3, the number of shares of Common Stock deemed to be
issued and outstanding as of a given date shall be the sum of the number of
shares of Common Stock (excluding treasury shares, if any) issued and
outstanding. Notice to Holder. Adjustment to Exercise Price. Whenever the
Exercise Price is adjusted pursuant to any provision of this Section 3, the
Company shall promptly deliver to the Holder by facsimile or email a notice
setting forth the Exercise Price after such adjustment and any resulting
adjustment to the number of Warrant Shares and setting forth a brief statement
of the facts requiring such adjustment. Notice to Allow Exercise by Holder. If
(A) the Company shall declare a dividend (or any other distribution in whatever
form) on the Common Stock, (B) the Company shall declare a special nonrecurring
cash dividend on or a redemption of the Common Stock, (C) the Company shall
authorize the granting to all holders of the Common Stock rights or warrants to
subscribe for or purchase any shares of capital stock of any class or of any
rights, (D) the approval of any stockholders of the Company shall be required in
connection with any reclassification of the Common Stock, any consolidation or
merger to which the Company is a party, any sale or transfer of all or
substantially all of the assets of the Company, or any compulsory share exchange
whereby the Common Stock is converted into other securities, cash or property,
or (E) the Company shall authorize the voluntary or involuntary dissolution,
liquidation or winding up of the affairs of the Company, then, in each case, the
Company shall cause to be delivered by facsimile or email to the Holder at its
last facsimile number or email address as it shall appear upon the Warrant
Register of the Company, at least five (5) calendar days prior to the applicable
record or effective date hereinafter specified, a notice stating (x) the date on
which a record is to be taken for the purpose of such dividend, distribution,
redemption, rights or warrants, or if a record is not to be taken, the date as
of which the holders of the Common Stock of -28- MIA 186599799v1 MIA 186599799v3



--------------------------------------------------------------------------------



 
[exhibit107029.jpg]
record to be entitled to such dividend, distributions, redemption, rights or
warrants are to be determined or (y) the date on which such reclassification,
consolidation, merger, sale, transfer or share exchange is expected to become
effective or close, and the date as of which it is expected that holders of the
Common Stock of record shall be entitled to exchange their shares of the Common
Stock for securities, cash or other property deliverable upon such
reclassification, consolidation, merger, sale, transfer or share exchange;
provided that the failure to deliver such notice or any defect therein or in the
delivery thereof shall not affect the validity of the corporate action required
to be specified in such notice. The Holder shall remain entitled to exercise
this Warrant during the period commencing on the date of such notice to the
effective date of the event triggering such notice except as may otherwise be
expressly set forth herein. Transfer of Warrant. Transferability. This Warrant
may be offered for sale, sold, transferred or assigned without the consent of
the Company, except as may otherwise be required by applicable securities laws.
Subject to applicable securities laws, if this Warrant is to be transferred, the
Holder shall surrender this Warrant to the Company or its Transfer Agent, as
directed by the Company, together with all applicable transfer taxes, whereupon
the Company will, or will cause its Transfer Agent to, forthwith issue and
deliver upon the order of the Holder a new Warrant (in accordance with Section
4(b)), registered as the Holder may request, representing the right to purchase
the number of Warrant Shares being transferred by the Holder and, if less than
the total number of Warrant Shares then underlying this Warrant is being
transferred, a new Warrant (in accordance with Section 4(b)) to the Holder
representing the right to purchase the number of Warrant Shares not being
transferred. The acceptance of the new Warrant by the transferee thereof shall
be deemed the acceptance by such transferee of all of the rights and obligations
in respect of the new Warrant that the Holder has in respect of this Warrant.
New Warrants. This Warrant may be divided or combined with other Warrants upon
presentation hereof at the aforesaid office of the Company, together with a
written notice specifying the names and denominations in which new Warrants are
to be issued, signed by the Holder or its agent or attorney. Subject to
compliance with Section 4(a), as to any transfer which may be involved in such
division or combination, the Company shall execute and deliver a new Warrant or
Warrants in exchange for the Warrant or Warrants to be divided or combined in
accordance with such notice. All Warrants issued on transfers or exchanges shall
be dated the Issue Date of this Warrant and shall be identical with this Warrant
except as to the number of Warrant Shares issuable pursuant thereto. Warrant
Register. The Company shall register this Warrant, upon records to be maintained
by the Company for that purpose (the “Warrant Register”), in the name of the
record Holder hereof from time to time. The Company may deem and treat the
registered Holder of this Warrant as the absolute owner hereof for the purpose
of any exercise hereof or any distribution to the Holder, and for all other
purposes, absent actual notice to the contrary. -29- MIA 186599799v1 MIA
186599799v3



--------------------------------------------------------------------------------



 
[exhibit107030.jpg]
Miscellaneous. No Rights as Stockholder Until Exercise. This Warrant does not
entitle the Holder to any voting rights, dividends or other rights as a
stockholder of the Company prior to the exercise hereof as set forth in Section
2(d)(i), except as expressly set forth in Section 3. Loss, Theft, Destruction or
Mutilation of Warrant. The Company covenants that upon receipt by the Company of
evidence reasonably satisfactory to it of the loss, theft, destruction or
mutilation of this Warrant or any stock certificate relating to the Warrant
Shares, and in case of loss, theft or destruction, of indemnity or security
reasonably satisfactory to it, and upon surrender and cancellation of such
Warrant or stock certificate, if mutilated, the Company will make and deliver a
new Warrant or stock certificate of like tenor and dated as of such
cancellation, in lieu of such Warrant or stock certificate. Saturdays, Sundays,
Holidays, etc. If the last or appointed day for the taking of any action or the
expiration of any right required or granted herein shall not be a Business Day,
then, such action may be taken or such right may be exercised on the next
succeeding Business Day. Authorized Shares. The Company covenants that, during
the period the Warrant is outstanding, it will reserve from its authorized and
unissued Common Stock a sufficient number of shares to provide for the issuance
of the Warrant Shares upon the exercise of any purchase rights under this
Warrant. Jurisdiction. All questions concerning the construction, validity,
enforcement and interpretation of this Warrant shall be determined in accordance
with the provisions of the Purchase Agreement. Restrictions. The Holder
acknowledges that the Warrant Shares acquired upon the exercise of this Warrant,
if not registered, and the Holder does not utilize cashless exercise, will have
restrictions upon resale imposed by state and federal securities laws.
Nonwaiver. No course of dealing or any delay or failure to exercise any right
hereunder on the part of Holder shall operate as a waiver of such right or
otherwise prejudice the Holder’s rights, powers or remedies, notwithstanding the
fact that all rights hereunder terminate on the Termination Date. Notices. Any
notice, request or other document required or permitted to be given or delivered
to the Holder by the Company shall be delivered in accordance with the notice
provisions of the Purchase Agreement. Limitation of Liability. No provision
hereof, in the absence of any affirmative action by the Holder to exercise this
Warrant to purchase Warrant Shares, and no enumeration herein of the rights or
privileges of the Holder, shall give rise to any liability of the Holder for the
purchase price of any Common Stock or as a stockholder of the Company, whether
such liability is asserted by the Company or by creditors of the Company. -30-
MIA 186599799v1 MIA 186599799v3



--------------------------------------------------------------------------------



 
[exhibit107031.jpg]
Remedies. The Holder, in addition to being entitled to exercise all rights
granted by law, including recovery of damages, will be entitled to specific
performance of its rights under this Warrant. The Company agrees that monetary
damages would not be adequate compensation for any loss incurred by reason of a
breach by it of the provisions of this Warrant and hereby agrees to waive and
not to assert the defense in any action for specific performance that a remedy
at law would be adequate. Notwithstanding the foregoing or anything else herein
to the contrary, if the Company is for any reason unable to issue and deliver
Warrant Shares upon exercise of this Warrant as required pursuant to the terms
hereof, the Company shall have no obligation to “net cash settle” this Warrant.
Successors and Assigns. Subject to applicable securities laws, this Warrant and
the rights and obligations evidenced hereby shall inure to the benefit of and be
binding upon the successors and permitted assigns of the Company and the
successors and permitted assigns of Holder. The provisions of this Warrant are
intended to be for the benefit of any Holder from time to time of this Warrant
and shall be enforceable by the Holder or holder of Warrant Shares. Amendment.
This Warrant may be modified or amended or the provisions hereof waived with the
written consent of the Company and the Holders of a majority in interest of the
Warrants being issued on this date. Severability. Wherever possible, each
provision of this Warrant shall be interpreted in such manner as to be effective
and valid under applicable law, but if any provision of this Warrant shall be
prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provisions or the remaining provisions of
this Warrant. Headings. The headings used in this Warrant are for the
convenience of reference only and shall not, for any purpose, be deemed a part
of this Warrant. ******************** (Signature Page Follows) -31- MIA
186599799v1 MIA 186599799v3



--------------------------------------------------------------------------------



 
[exhibit107032.jpg]
IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized as of the date first above indicated. CANCER
GENETICS, INC. By:__________________________________________ Name: Title: MIA
186599799v1 MIA 186599799v3



--------------------------------------------------------------------------------



 
[exhibit107033.jpg]
NOTICE OF EXERCISE To: Cancer Genetics, Inc. (1) The undersigned hereby elects
to purchase ________ Warrant Shares of the Company pursuant to the terms of the
attached Warrant (only if exercised in full), and tenders herewith payment of
the exercise price in full, together with all applicable transfer taxes, if any.
(2) Payment shall take the form of (check applicable box): United States; or [ ]
if permitted the cancellation of such number of Warrant Shares as is necessary,
in accordance with the formula set forth in subsection 2(c), to exercise this
Warrant with respect to the maximum number of Warrant Shares purchasable
pursuant to the cashless exercise procedure set forth in subsection 2(c). (3)
Please issue said Warrant Shares in the name of the undersigned or in such other
name as is specified below: _______________________________ The Warrant Shares
shall be delivered to the following DWAC Account Number:
_______________________________ _______________________________
_______________________________ [SIGNATURE OF HOLDER] Name of Investing Entity:
________________________________________________________ Signature of Authorized
Signatory of Investing Entity:____________________________________ Name of
Authorized Signatory: ____________________________________________________ Title
of Authorized Signatory: _____________________________________________________
Date: _______________________________________________________________________
Tax Identification
No.:___________________________________________________________ MIA 186599799v1
MIA 186599799v3



--------------------------------------------------------------------------------



 
[exhibit107034.jpg]
ASSIGNMENT FORM (To assign the foregoing Warrant, execute this form and supply
required information. Do not use this form to purchase shares.) FOR VALUE
RECEIVED, the foregoing Warrant and all rights evidenced thereby are hereby
assigned to Name: (Please Print) Address: (Please Print) Phone Number:
______________________________________ Email Address:
______________________________________ Dated: _______________ __, ______
Holder’s Signature: Holder’s Address: MIA 186599813v1



--------------------------------------------------------------------------------



 
[exhibit107035.jpg]
EXHIBIT B FORM OF REGISTRATION RIGHTS AGREEMENT REGISTRATION RIGHTS AGREEMENT
This Registration Rights Agreement (the “Agreement”) is made and entered into as
of this _____ day of _____, 2018 by and among Cancer Genetics, Inc., a Delaware
corporation (the “Company”), and the “Investors” named in that certain
Securities Purchase Agreement by and among the Company and the Investors (the
“Purchase Agreement”). Capitalized terms used herein have the respective
meanings ascribed thereto in the Purchase Agreement unless otherwise defined
herein. The parties hereby agree as follows: Certain Definitions. As used in
this Agreement, the following terms shall have the following meanings:
“Investors” means the Investors identified in the Purchase Agreement and any
Affiliate or permitted transferee of any Investor who is a subsequent holder of
any Warrants or Registrable Securities. “Prospectus” means (i) any prospectus
(preliminary or final) included in any Registration Statement, as amended or
supplemented by any prospectus supplement, with respect to the terms of the
offering of any portion of the Registrable Securities covered by such
Registration Statement and by all other amendments and supplements to the
prospectus, including post- effective amendments and all material incorporated
by reference in such prospectus, and (ii) any “free writing prospectus” as
defined in Rule 405 under the Securities Act. “Register,” “registered” and
“registration” refer to a registration made by preparing and filing a
Registration Statement or similar document in compliance with the Securities Act
(as defined below), and the declaration or ordering of effectiveness of such
Registration Statement or document. “Registrable Securities” means (i) the
Shares, (ii) the Warrant Shares, and (iii) any other securities issued or
issuable with respect to or in exchange for the Shares or the Warrant Shares,
whether by merger, charter amendment, or otherwise; provided, that, a security
shall cease to be a Registrable Security (and the Company shall not be required
to maintain the effectiveness of any, or file another, Registration Statement
hereunder with respect thereto) for so long as (a) a Registration Statement with
respect to the sale of such Registrable Securities is declared effective by the
SEC under the Securities Act and such Registrable Securities have been disposed
of by the holder thereof in accordance with such effective Registration
Statement, (b) such Registrable Securities have been previously sold in
accordance with Rule 144, or (c) such securities become eligible for resale
without volume or manner-of-sale restrictions and without current public
information pursuant to Rule 144 as set forth in a written opinion letter to
such effect, addressed, delivered and acceptable to the Transfer Agent and the
affected holders -4- MIA 186599813v1



--------------------------------------------------------------------------------



 
[exhibit107036.jpg]
(assuming that such securities and any securities issuable upon exercise,
conversion or exchange of which, or as a dividend upon which, such securities
were issued or are issuable, were at no time held by any Affiliate of the
Company, and all Warrants are exercised by “cashless exercise” as provided in
the Warrants), as reasonably determined by the Company, upon the advice of
counsel to the Company and the Transfer Agent has issued certificates for such
Registrable Securities to the holder thereof, or as such holder may direct,
without any restrictive legend. “Registration Statement” means any registration
statement of the Company filed under the Securities Act that covers the resale
of any of the Registrable Securities pursuant to the provisions of this
Agreement, amendments and supplements to such Registration Statement, including
post-effective amendments, all exhibits and all material incorporated by
reference in such Registration Statement. “Required Investors” means the
Investors beneficially owning a majority of the Registrable Securities (without
regard to any exercise limitations specified in the Warrants). Registration.
Registration Statement. Promptly following the closing of the purchase and sale
of the securities contemplated by the Purchase Agreement (the “Closing Date”)
but no later than forty-five (45) days after the Closing Date (the “Filing
Deadline”), the Company shall prepare and file with the SEC one Registration
Statement on Form S-3 (or, if Form S-3 is not then available to the Company or
such form of registration is then available to effect a registration for resale
of the Registrable Securities), covering the resale of the Registrable
Securities. Subject to any SEC comments, such Registration Statement shall
include the plan of distribution attached hereto as Exhibit A; provided,
however, that no Investor shall be named as an “underwriter” in the Registration
Statement without the Investor’s prior written consent. Such Registration
Statement also shall cover, to the extent allowable under the Securities Act and
the rules promulgated thereunder (including Rule 416), such indeterminate number
of additional shares of Common Stock resulting from stock splits, stock
dividends or similar transactions with respect to the Registrable Securities.
Such Registration Statement shall not include any shares of Common Stock or
other securities for the account of any other holder without the prior written
consent of the Required Investors. The Registration Statement (and each
amendment or supplement thereto, and each request for acceleration of
effectiveness thereof) shall be provided in accordance with Section 3(c) to the
Investors and their counsel prior to its filing or other submission. If a
Registration Statement covering the Registrable Securities is not filed with the
SEC on or prior to the Filing Deadline, then in addition to any other rights the
Investors may have hereunder or under applicable law, the Company will make pro
rata payments to each Investor, as liquidated damages and not as a penalty, in
an amount equal to 1.5% of the aggregate amount paid by such Investor pursuant
to the Purchase Agreement for each 30-day period or pro rata for any portion
thereof following the Filing Deadline for which no Registration Statement is
filed with respect to the Registrable Securities; up to a maximum remedy of 6%
of the aggregate amount paid. Expenses. The Company will pay all expenses
associated with effecting the registration of the Registrable Securities,
including filing and printing fees, the Company’s counsel and accounting fees
and expenses, costs associated with clearing the Registrable Securities for sale
under applicable state securities laws, and listing fees, but excluding -5- MIA
186599813v1



--------------------------------------------------------------------------------



 
[exhibit107037.jpg]
discounts, commissions, fees of underwriters, selling brokers, dealer managers
or similar securities industry professionals with respect to the Registrable
Securities being sold. Effectiveness. The Company shall use commercially
reasonable efforts to have any Registration Statement declared effective as soon
as practicable. The Company shall notify the Investors by facsimile or e-mail as
promptly as practicable, and in any event, within twenty-four (24) hours, after
any Registration Statement is declared effective and shall simultaneously
provide the Investors with copies of any related Prospectus to be used in
connection with the sale or other disposition of the securities covered thereby.
For not more than thirty (30) consecutive days or for a total of not more than
sixty (60) days in any twelve (12) month period, the Company may suspend the use
of any Prospectus included in any Registration Statement contemplated by this
Section in the event that the Company determines in good faith that such
suspension is necessary to (A) delay the disclosure of material non-public
information concerning the Company, the disclosure of which at the time is not,
in the good faith opinion of the Company, in the best interests of the Company
or (B) amend or supplement the affected Registration Statement or the related
Prospectus so that such Registration Statement or Prospectus shall not include
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein, in the case of
the Prospectus in light of the circumstances under which they were made, not
misleading (an “Allowed Delay”); provided, that the Company shall promptly (a)
notify each Investor in writing of the commencement of an Allowed Delay, but
shall not (without the prior written consent of an Investor) disclose to such
Investor any material non-public information giving rise to an Allowed Delay,
(b) advise the Investors in writing to cease all sales under the Registration
Statement until the end of the Allowed Delay and (c) use commercially reasonable
efforts to terminate an Allowed Delay as promptly as practicable. Rule 415;
Cutback If at any time the SEC takes the position that the offering of some or
all of the Registrable Securities in a Registration Statement is not eligible to
be made on a delayed or continuous basis under the provisions of Rule 415 under
the Securities Act or requires any Investor to be named as an “underwriter”, the
Company shall use its best efforts to persuade the SEC that the offering
contemplated by a Registration Statement is a bona fide secondary offering and
not an offering “by or on behalf of the issuer” as defined in Rule 415 and that
none of the Investors is an “underwriter”. The Investors shall have the right to
participate or have their counsel participate in any meetings or discussions
with the SEC regarding the SEC’s position and to comment or have their counsel
comment on any written submission made to the SEC with respect thereto. No such
written submission shall be made to the SEC to which the Investors’ counsel
reasonably objects. In the event that, despite the Company’s best efforts and
compliance with the terms of this Section 2(d), the SEC refuses to alter its
position, the Company shall (i) remove from the Registration Statement such
portion of the Registrable Securities (the “Cut Back Shares”) and/or (ii) agree
to such restrictions and limitations on the registration and resale of the
Registrable Securities as the SEC may require to assure the Company’s compliance
with the requirements of Rule 415 (collectively, the “SEC Restrictions”);
provided, however, that the Company shall not agree to name any Investor as an
“underwriter” in such Registration Statement without the prior written consent
of such Investor. Any cut-back imposed on the -6- MIA 186599813v1



--------------------------------------------------------------------------------



 
[exhibit107038.jpg]
Investors pursuant to this Section 2(d) shall be allocated among the Investors
on a pro rata basis, unless the SEC Restrictions otherwise require or provide or
the Investors otherwise agree. No liquidated damages shall accrue as to any Cut
Back Shares until such date as the Company is able to effect the registration of
such Cut Back Shares in accordance with any SEC Restrictions (such date, the
“Restriction Termination Date” of such Cut Back Shares). From and after the
Restriction Termination Date applicable to any Cut Back Shares, all of the
provisions of this Section 2 (including the liquidated damages provisions) shall
again be applicable to such Cut Back Shares; provided, however, that (i) the
Filing Deadline for the Registration Statement including such Cut Back Shares
shall be ten (10) Business Days after such Restriction Termination Date, and
(ii) the date by which the Company is required to obtain effectiveness with
respect to such Cut Back Shares under Section 2(c) shall be the 60th day
immediately after the Restriction Termination Date. Company Obligations. The
Company will use commercially reasonable efforts to effect the registration of
the Registrable Securities in accordance with the terms hereof, and pursuant
thereto the Company will, as expeditiously as possible: use commercially
reasonable efforts to cause such Registration Statement to become effective and
to remain continuously effective for a period that will terminate upon the
earlier of (i) the date on which all Registrable Securities covered by such
Registration Statement as amended from time to time, have been sold or otherwise
disposed of pursuant to the Registration Statement or in a transaction in which
the transferee receives freely tradable shares., and (ii) the date on which the
Registrable Securities no longer constitute “Registrable Securities” pursuant to
the definition thereof (the “Effectiveness Period”) and advise the Investors in
writing when the Effectiveness Period has expired; prepare and file with the SEC
such amendments and post-effective amendments to the Registration Statement and
the Prospectus as may be necessary to keep the Registration Statement effective
for the Effectiveness Period and to comply with the provisions of the Securities
Act and the Exchange Act with respect to the distribution of all of the
Registrable Securities covered thereby; provide copies to and permit counsel
designated by the Investors to review each Registration Statement and all
amendments and supplements thereto no fewer than seven (7) days prior to their
filing with the SEC and not file any document to which such counsel reasonably
objects; furnish to the Investors and their legal counsel (i) promptly after the
same is prepared and publicly distributed, filed with the SEC, or received by
the Company (but not later than two (2) Business Days after the filing date,
receipt date or sending date, as the case may be) one (1) copy of any
Registration Statement and any amendment thereto, each preliminary prospectus
and Prospectus and each amendment or supplement thereto, and each letter written
by or on behalf of the Company to the SEC or the staff of the SEC, and each item
of correspondence from the SEC or the staff of the SEC, in each case relating to
such Registration Statement (other than any portion thereof which contains
information for which the Company has sought confidential treatment), and (ii)
such number of copies of a Prospectus, including a preliminary prospectus, and
all amendments and supplements thereto and such other documents as each -7- MIA
186599813v1



--------------------------------------------------------------------------------



 
[exhibit107039.jpg]
Investor may reasonably request in order to facilitate the disposition of the
Registrable Securities owned by such Investor that are covered by the related
Registration Statement; use commercially reasonable efforts to (i) prevent the
issuance of any stop order or other suspension of effectiveness and, (ii) if
such order is issued, obtain the withdrawal of any such order at the earliest
possible moment; prior to any public offering of Registrable Securities, use
commercially reasonable efforts to register or qualify or cooperate with the
Investors and their counsel in connection with the registration or qualification
of such Registrable Securities for offer and sale under the securities or blue
sky laws of such jurisdictions requested by the Investors and do any and all
other commercially reasonable acts or things necessary or advisable to enable
the distribution in such jurisdictions of the Registrable Securities covered by
the Registration Statement; provided, however, that the Company shall not be
required in connection therewith or as a condition thereto to (i) qualify to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this Section 3(f), (ii) subject itself to general taxation in any
jurisdiction where it would not otherwise be so subject but for this Section
3(f), or (iii) file a general consent to service of process in any such
jurisdiction; use commercially reasonable efforts to cause all Registrable
Securities covered by a Registration Statement to be listed on each securities
exchange, interdealer quotation system or other market on which similar
securities issued by the Company are then listed; immediately notify the
Investors, at any time prior to the end of the Effectiveness Period, upon
discovery that, or upon the happening of any event as a result of which, the
Prospectus includes an untrue statement of a material fact or omits to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances then existing, and promptly
prepare, file with the SEC and furnish to such holder a supplement to or an
amendment of such Prospectus as may be necessary so that such Prospectus shall
not include an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in light of the circumstances then existing; otherwise use
commercially reasonable efforts to comply with all applicable rules and
regulations of the SEC under the Securities Act and the Exchange Act, including,
without limitation, Rule 172 under the Securities Act, file any final
Prospectus, including any supplement or amendment thereof, with the SEC pursuant
to Rule 424 under the Securities Act, promptly inform the Investors in writing
if, at any time during the Effectiveness Period, the Company does not satisfy
the conditions specified in Rule 172 and, as a result thereof, the Investors are
required to deliver a Prospectus in connection with any disposition of
Registrable Securities and take such other actions as may be reasonably
necessary to facilitate the registration of the Registrable Securities
hereunder; and make available to its security holders, as soon as reasonably
practicable, but not later than the Availability Date (as defined below), an
earnings statement covering a period of at least twelve (12) months, beginning
after the effective date of each Registration Statement, which earnings
statement shall satisfy the provisions of Section 11(a) of the Securities Act,
including Rule 158 promulgated thereunder (for the purpose of this subsection
3(i), “Availability Date” means the 45th day following the end of the fourth
fiscal quarter that -8- MIA 186599813v1



--------------------------------------------------------------------------------



 
[exhibit107040.jpg]
includes the effective date of such Registration Statement, except that, if such
fourth fiscal quarter is the last quarter of the Company’s fiscal year,
“Availability Date” means the 90th day after the end of such fourth fiscal
quarter); and With a view to making available to the Investors the benefits of
Rule 144 (or its successor rule) and any other rule or regulation of the SEC
that may at any time permit the Investors to sell shares of Common Stock to the
public without registration, the Company covenants and agrees to: (i) make and
keep public information available, as those terms are understood and defined in
Rule 144, until the earlier of (A) six months after such date as all of the
Registrable Securities may be sold without restriction by the holders thereof
pursuant to Rule 144 or any other rule of similar effect or (B) such date as all
of the Registrable Securities shall have been resold pursuant to a Registration
Statement, Rule 144 or otherwise in a transaction in which the transferee
receives freely tradable shares; (ii) file with the SEC in a timely manner all
reports and other documents required of the Company under the Exchange Act; and
(iii) furnish to each Investor upon request, as long as such Investor owns any
Registrable Securities, (A) a written statement by the Company that it has
complied with the reporting requirements of the Exchange Act, (B) a copy of the
Company’s most recent Annual Report on Form 10-K or Quarterly Report on Form
10-Q, and (C) such other information as may be reasonably requested in order to
avail such Investor of any rule or regulation of the SEC that permits the
selling of any such Registrable Securities without registration. Obligations of
the Investors. Each Investor shall furnish in writing to the Company such
information regarding itself, the Registrable Securities held by it and the
intended method of disposition of the Registrable Securities held by it, as
shall be reasonably required to effect the registration of such Registrable
Securities and shall execute such documents in connection with such registration
as the Company may reasonably request. At least five (5) Business Days prior to
the first anticipated filing date of any Registration Statement, the Company
shall notify each Investor of the information the Company requires from such
Investor if such Investor elects to have any of the Registrable Securities
included in the Registration Statement. An Investor shall provide such
information to the Company at least two (2) Business Days prior to the first
anticipated filing date of such Registration Statement if such Investor elects
to have any of the Registrable Securities included in the Registration
Statement. Each Investor, by its acceptance of the Registrable Securities agrees
to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of a Registration Statement
hereunder, unless such Investor has notified the Company in writing of its
election to exclude all of its Registrable Securities from such Registration
Statement. Each Investor agrees that, upon receipt of any notice from the
Company of either (i) the commencement of an Allowed Delay pursuant to Section
2(c)(ii) or (ii) the happening of an event pursuant to Section 3(h) hereof, such
Investor will immediately discontinue disposition of Registrable Securities
pursuant to the Registration Statement covering such Registrable Securities,
until the Investor is advised by the Company that such dispositions may again be
made. -9- MIA 186599813v1



--------------------------------------------------------------------------------



 
[exhibit107041.jpg]
Each Investor agrees that it will not sell, dispose or otherwise transfer its
Registrable Securities other than (i) pursuant to the Plan of Distribution
contained in the Registration Statement covering such Registrable Securities,
(ii) in accordance with the requirements of Rule 144 or (iii) in a transaction
exempt from the registration requirements of the Securities Act and as to which
the Company has received an opinion of counsel reasonably satisfactory to it
that such transfer may lawfully be made without registration under the
Securities Act. Indemnification. Indemnification by the Company. The Company
will indemnify and hold harmless each Investor and its officers, directors,
members, managers, partners, trustees, employees and agents and other
representatives, successors and assigns, and each other person, if any, who
controls such Investor within the meaning of the Securities Act, against any
losses, claims, damages or liabilities, joint or several, to which they may
become subject under the Securities Act or otherwise, insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon: (i) any untrue statement or alleged untrue statement or omission
or alleged omission of any material fact contained in any registration
statement, any prospectus, or any amendment or supplement thereof; (ii) any blue
sky application or other document executed by the Company specifically for that
purpose or based upon written information furnished by the Company filed in any
state or other jurisdiction in order to qualify any or all of the Registrable
Securities under the securities laws thereof (any such application, document or
information herein called a “Blue Sky Application”); (iii) the omission or
alleged omission to state in a Blue Sky Application a material fact required to
be stated therein or necessary to make the statements therein not misleading;
(iv) any violation by the Company or its agents of any rule or regulation
promulgated under the Securities Act applicable to the Company or its agents and
relating to action or inaction required of the Company in connection with such
registration; or (v) any failure to register or qualify the Registrable
Securities included in any such Registration Statement in any state where the
Company or its agents has affirmatively undertaken or agreed in writing that the
Company will undertake such registration or qualification on an Investor’s
behalf and will reimburse such Investor, and each such officer, director or
member and each such controlling person for any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such loss, claim, damage, liability or action; provided, however, that the
Company will not be liable in any such case if and to the extent that any such
loss, claim, damage or liability arises out of or is based upon an untrue
statement or alleged untrue statement or omission or alleged omission so made in
conformity with information furnished by such Investor or any such controlling
person in writing specifically for use in such registration statement or
prospectus. Indemnification by the Investors. Each Investor agrees, severally
but not jointly, to indemnify and hold harmless, to the fullest extent permitted
by law, the Company, its directors, officers, employees, stockholders and each
person who controls the Company (within the meaning of the Securities Act)
against any losses, claims, damages, liabilities and expense (including
reasonable attorney fees) resulting from any untrue statement of a material fact
or any omission of a material fact required to be stated in the Registration
Statement or Prospectus or amendment or supplement thereto or necessary to make
the statements therein not misleading, to -10- MIA 186599813v1



--------------------------------------------------------------------------------



 
[exhibit107042.jpg]
the extent, but only to the extent that such untrue statement or omission is
contained in any information furnished in writing by such Investor to the
Company specifically for inclusion in such Registration Statement or Prospectus
or amendment or supplement thereto. In no event shall the liability of an
Investor be greater in amount than the dollar amount of the proceeds (net of all
expenses paid by such Investor in connection with any claim relating to this
Section 6 and the amount of any damages such Investor has otherwise been
required to pay by reason of such untrue statement or omission) received by such
Investor upon the sale of the Registrable Securities included in the
Registration Statement giving rise to such indemnification obligation. Conduct
of Indemnification Proceedings. Any person entitled to indemnification hereunder
shall (i) give prompt notice to the indemnifying party of any claim with respect
to which it seeks indemnification and (ii) permit such indemnifying party to
assume the defense of such claim with counsel reasonably satisfactory to the
indemnified party; provided that any person entitled to indemnification
hereunder shall have the right to employ separate counsel and to participate in
the defense of such claim, but the fees and expenses of such counsel shall be at
the expense of such person unless (a) the indemnifying party has agreed to pay
such fees or expenses, or (b) the indemnifying party shall have failed to assume
the defense of such claim and employ counsel reasonably satisfactory to such
person or (c) in the reasonable judgment of any such person, based upon written
advice of its counsel, a conflict of interest exists between such person and the
indemnifying party with respect to such claims (in which case, if the person
notifies the indemnifying party in writing that such person elects to employ
separate counsel at the expense of the indemnifying party, the indemnifying
party shall not have the right to assume the defense of such claim on behalf of
such person); and provided, further, that the failure of any indemnified party
to give notice as provided herein shall not relieve the indemnifying party of
its obligations hereunder, except to the extent that such failure to give notice
shall materially adversely affect the indemnifying party in the defense of any
such claim or litigation. It is understood that the indemnifying party shall
not, in connection with any proceeding in the same jurisdiction, be liable for
fees or expenses of more than one separate firm of attorneys at any time for all
such indemnified parties. No indemnifying party will, except with the consent of
the indemnified party, consent to entry of any judgment or enter into any
settlement that does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such indemnified party of a release from all
liability in respect of such claim or litigation. Contribution. If for any
reason the indemnification provided for in the preceding paragraphs (a) and (b)
is unavailable to an indemnified party or insufficient to hold it harmless,
other than as expressly specified therein, then the indemnifying party shall
contribute to the amount paid or payable by the indemnified party as a result of
such loss, claim, damage or liability in such proportion as is appropriate to
reflect the relative fault of the indemnified party and the indemnifying party,
as well as any other relevant equitable considerations. No person guilty of
fraudulent misrepresentation within the meaning of Section 11(f) of the
Securities Act shall be entitled to contribution from any person not guilty of
such fraudulent misrepresentation. In no event shall the contribution obligation
of a holder of Registrable Securities be greater in amount than the dollar
amount of the proceeds (net of all expenses paid by such holder in connection
with any claim relating to this Section 6 and the amount of any damages such
holder has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission) received by it upon the sale
of the Registrable Securities giving rise to such contribution obligation. -11-
MIA 186599813v1



--------------------------------------------------------------------------------



 
[exhibit107043.jpg]
Miscellaneous. Amendments and Waivers. Any term of this Agreement may be amended
and the observance of any term of this Agreement may be waived (either generally
or in a particular instance and either retroactively or prospectively), only
with the written consent of the Company and the Required Investors. Notices. All
notices and other communications provided for or permitted hereunder shall be
made as set forth in Section 9.4 of the Purchase Agreement. Assignments and
Transfers by Investors. The provisions of this Agreement shall be binding upon
and inure to the benefit of the Investors and their respective successors and
assigns. An Investor may transfer or assign, in whole or from time to time in
part, to one or more persons its rights hereunder in connection with the
transfer of Registrable Securities by such Investor to such person, provided
that such Investor complies with all laws applicable thereto and provides
written notice of assignment to the Company promptly after such assignment is
effected. Assignments and Transfers by the Company. This Agreement may not be
assigned by the Company (whether by operation of law or otherwise) without the
prior written consent of the Required Investors; provided, however, that in the
event that the Company is a party to a merger, consolidation, share exchange or
similar business combination transaction in which the Common Stock is converted
into the equity securities of another Person, from and after the effective time
of such transaction, such Person shall, by virtue of such transaction, be deemed
to have assumed the obligations of the Company hereunder, the term “Company”
shall be deemed to refer to such Person and the term “Registrable Securities”
shall be deemed to include the securities received by the Investors in
connection with such transaction unless such securities are otherwise freely
tradable by the Investors after giving effect to such transaction. Benefits of
the Agreement. The terms and conditions of this Agreement shall inure to the
benefit of and be binding upon the respective successors and permitted assigns
of the parties. Nothing in this Agreement, express or implied, is intended to
confer upon any party other than the parties hereto or their respective
successors and permitted assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement. Counterparts; Faxes. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may be
delivered via facsimile or other form of electronic communication, which shall
be deemed an original. Titles and Subtitles. The titles and subtitles used in
this Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement. Severability. Any provision of this
Agreement that is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof but shall
be interpreted as if it were written so as to be enforceable to the maximum
extent permitted by applicable law, and -12- MIA 186599813v1



--------------------------------------------------------------------------------



 
[exhibit107044.jpg]
any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction. To
the extent permitted by applicable law, the parties hereby waive any provision
of law which renders any provisions hereof prohibited or unenforceable in any
respect. Further Assurances. The parties shall execute and deliver all such
further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained. Entire Agreement.
This Agreement is intended by the parties as a final expression of their
agreement and intended to be a complete and exclusive statement of the agreement
and understanding of the parties hereto in respect of the subject matter
contained herein. This Agreement supersedes all prior agreements and
understandings between the parties with respect to such subject matter.
Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This Agreement
shall be governed by, and construed in accordance with, the internal laws of the
State of New York without regard to the choice of law principles thereof. Each
of the parties hereto irrevocably submits to the exclusive jurisdiction of the
courts of the State of New York located in New York County and the United States
District Court for the Southern District of New York for the purpose of any
suit, action, proceeding or judgment relating to or arising out of this
Agreement and the transactions contemplated hereby. Service of process in
connection with any such suit, action or proceeding may be served on each party
hereto anywhere in the world by the same methods as are specified for the giving
of notices under this Agreement. Each of the parties hereto irrevocably consents
to the jurisdiction of any such court in any such suit, action or proceeding and
to the laying of venue in such court. Each party hereto irrevocably waives any
objection to the laying of venue of any such suit, action or proceeding brought
in such courts and irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY
LITIGATION WITH RESPECT TO OR ARISING OUT OF THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY
AS TO THIS WAIVER. -13- MIA 186599813v1



--------------------------------------------------------------------------------



 
[exhibit107045.jpg]
IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written. The Company: CANCER GENETICS, INC. By:_________________________ Name:
Title: -14- MIA 186599813v1



--------------------------------------------------------------------------------



 
[exhibit107046.jpg]
The Investors: [________________________________________]
By:_______________________________ Name: Title: -15- MIA 186599813v1



--------------------------------------------------------------------------------



 
[exhibit107047.jpg]
[________________________________________] By:_______________________________
Name: Title: -16- MIA 186599813v1



--------------------------------------------------------------------------------



 
[exhibit107048.jpg]
Exhibit A Plan of Distribution The selling stockholders, which as used herein
includes donees, pledgees, transferees or other successors-in-interest selling
shares of common stock or interests in shares of common stock received after the
date of this prospectus from a selling stockholder as a gift, pledge,
partnership distribution or other transfer, may, from time to time, sell,
transfer or otherwise dispose of any or all of their shares of common stock or
interests in shares of common stock on any stock exchange, market or trading
facility on which the shares are traded or in private transactions. These
dispositions may be at fixed prices, at prevailing market prices at the time of
sale, at prices related to the prevailing market price, at varying prices
determined at the time of sale, or at negotiated prices. The selling
stockholders may use any one or more of the following methods when disposing of
shares or interests therein: • ordinary brokerage transactions and transactions
in which the broker-dealer solicits purchasers; • block trades in which the
broker-dealer will attempt to sell the shares as agent, but may position and
resell a portion of the block as principal to facilitate the transaction; •
purchases by a broker-dealer as principal and resale by the broker-dealer for
its account; • an exchange distribution in accordance with the rules of the
applicable exchange; • privately negotiated transactions; • short sales effected
after the date the registration statement of which this Prospectus is a part is
declared effective by the SEC; • through the writing or settlement of options or
other hedging transactions, whether through an options exchange or otherwise; •
broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share; • a combination of any
such methods of sale; and • any other method permitted by applicable law. The
selling stockholders may, from time to time, pledge or grant a security interest
in some or all of the shares of common stock owned by them and, if they default
in the performance of their secured obligations, the pledgees or secured parties
may offer and sell the shares of common stock, from time to time, under this
prospectus, or under an amendment to this MIA 186763416v3



--------------------------------------------------------------------------------



 
[exhibit107049.jpg]
prospectus under Rule 424(b)(3) or other applicable provision of the Securities
Act amending the list of selling stockholders to include the pledgee, transferee
or other successors in interest as selling stockholders under this prospectus.
The selling stockholders also may transfer the shares of common stock in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus.
In connection with the sale of our common stock or interests therein, the
selling stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume. The selling
stockholders may also sell shares of our common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities. The selling
stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker- dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction). The
aggregate proceeds to the selling stockholders from the sale of the common stock
offered by them will be the purchase price of the common stock less discounts or
commissions, if any. Each of the selling stockholders reserves the right to
accept and, together with their agents from time to time, to reject, in whole or
in part, any proposed purchase of common stock to be made directly or through
agents. We will not receive any of the proceeds from this offering. The selling
stockholders also may resell all or a portion of the shares in open market
transactions in reliance upon Rule 144 under the Securities Act of 1933,
provided that they meet the criteria and conform to the requirements of that
rule. The selling stockholders and any underwriters, broker-dealers or agents
that participate in the sale of the common stock or interests therein may be
"underwriters" within the meaning of Section 2(11) of the Securities Act. Any
discounts, commissions, concessions or profit they earn on any resale of the
shares may be underwriting discounts and commissions under the Securities Act.
Selling stockholders who are "underwriters" within the meaning of Section 2(11)
of the Securities Act will be subject to the prospectus delivery requirements of
the Securities Act. To the extent required, the shares of our common stock to be
sold, the names of the selling stockholders, the respective purchase prices and
public offering prices, the names of any agents, dealer or underwriter, any
applicable commissions or discounts with respect to a particular offer will be
set forth in an accompanying prospectus supplement or, if appropriate, a
post-effective amendment to the registration statement that includes this
prospectus. In order to comply with the securities laws of some states, if
applicable, the common stock may be sold in these jurisdictions only through
registered or licensed brokers or dealers. In addition, in some states the
common stock may not be sold unless it has been registered or qualified for sale
or an exemption from registration or qualification requirements is available and
is complied with. -18- MIA 186763416v3



--------------------------------------------------------------------------------



 
[exhibit107050.jpg]
We have advised the selling stockholders that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of shares in the market
and to the activities of the selling stockholders and their affiliates. In
addition, to the extent applicable we will make copies of this prospectus (as it
may be supplemented or amended from time to time) available to the selling
stockholders for the purpose of satisfying the prospectus delivery requirements
of the Securities Act. The selling stockholders may indemnify any broker-dealer
that participates in transactions involving the sale of the shares against
certain liabilities, including liabilities arising under the Securities Act. We
have agreed to indemnify the selling stockholders against liabilities, including
liabilities under the Securities Act and state securities laws, relating to the
registration of the shares offered by this prospectus. We have agreed with the
selling stockholders to keep the registration statement of which this prospectus
constitutes a part effective until the earlier of (i) the date that such
securities become eligible for resale without volume or manner-of-sale
restrictions and without current public information pursuant to Rule 144 and
certain other conditions have been satisfied, or (ii) all of the securities have
been sold or otherwise disposed of pursuant to the registration statement of
which this prospectus forms a part or in a transaction in which the transferee
receives freely tradable shares. -19- MIA 186763416v3



--------------------------------------------------------------------------------



 
[exhibit107051.jpg]
EXHIBIT C FORM OF ESCROW AGREEMENT -20- MIA 186763416v3



--------------------------------------------------------------------------------



 